 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 222 
In the House of Representatives, U. S.,

March 9, 2009
 
RESOLUTION 
Congratulating the National Assessment Governing Board on its 20th Anniversary in measuring student academic achievement. 
 
 
Whereas the National Assessment Governing Board (the Governing Board) is an independent, bipartisan board created by Congress in 1988 to set policy for the National Assessment of Educational Progress (NAEP), commonly known as The Nation’s Report Card; 
Whereas the Governing Board is made up of 26 members, including Governors, State legislators, local and State school officials, educators, researchers, business representatives, and members of the general public; 
Whereas when Congress established the Governing Board to oversee The Nation’s Report Card, it ensured that the NAEP would be conducted independently and free from inappropriate influences and special interests; 
Whereas in overseeing The Nation’s Report Card, the Governing Board identifies subjects to be assessed, determines the content and achievement levels for each assessment, and approves all assessment questions; 
Whereas The Nation's Report Card is conducted as a representative sample and currently includes National NAEP assessments (which assess the performance of students in grades 4, 8, and 12 in reading, mathematics, writing, science, U.S. history, geography, and other subjects), State-by-State assessments (which are administered to students in grades 4 and 8 to access performance in reading, mathematics, writing, and science), Trial Urban District assessments (which report on the achievement of 4th and 8th grade students in 18 urban school districts that participate in reading, mathematics, writing and science assessments), and long-term trend assessments (which are administered nationally every 4 years to students ages 9, 13, and 17 to assess performance in reading and mathematics); 
Whereas State participation in NAEP assessments is voluntary with the exception of reading and mathematics assessments, which States are required to administer to public school students in grades 4 and 8 every 2 years in an effort to measure student performance in reading and mathematics; 
Whereas all students who participate in NAEP do so on a voluntary basis and NAEP is forbidden by law to maintain or report information on individual students or schools;  
Whereas the Governing Board works to inform the public about The Nation’s Report Card by communicating its results to a wide range of Americans, including educators, the media, and elected officials and policymakers at the National, State, and local levels; and 
Whereas the Governing Board has served an important role in evaluating the condition and progress of American education for 20 years: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the National Assessment Governing Board on its 20th anniversary in measuring student academic achievement; and 
(2)recognizes past and present members of the National Assessment Governing Board for their service to the Nation in improving elementary and secondary education. 
 
Lorraine C. Miller,Clerk.
